Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a non-final rejection
Claims 1-30 are rejected under 35 USC § 101
Claims 1-4, 10-18, 24-30 are rejected under 35 USC § 102
Claims 3-9, 17-23 are rejected under 35 USC § 103


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 9-20-2018 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9-19-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-30] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 


Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-30, the claims recite an abstract idea of mitigating risk for investors of financial assets. 
Independent Claims 1, 15 and 29 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 15, and 29 recite a method and system of operating a financial tool and a financial tool comprising a processing unit.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “ranking the plurality of risk groups in accordance with a performance metric”; “assigning a common graphical element to the financial asset and the risk group to which the financial asset belongs“; and “inserting the financial asset in the ranking in accordance with the performance metric“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites mitigating risk for investors of financial assets. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 15 and 29 recite: “a processing unit”; and in addition claim 15 recites “a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit“; which amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))

In addition Claims 1, 15 and 29 recite: “receiving a selection of a financial asset, the financial asset belonging to one of a plurality of risk groups defining a plurality of risk levels for financial assets”; “displaying the plurality of risk groups and the financial asset“; and “displaying the plurality of risk groups and the financial asset as ranked with the common graphical element“ amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 15 and 29 recite: “a processing unit”; and in addition claim 15 recites “a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit“; which amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))

In addition, Claims 1, 15 and 29 recite: “receiving a selection of a financial asset”; “displaying the plurality of risk groups and the financial asset“; and “displaying the plurality of risk groups and the financial asset as ranked with the common graphical element“ amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-14, dependent on claim 1 and claims 16-28 dependent on claim 15 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 15 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1, and claim 16 dependent on claim 15 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting “wherein the financial asset is one of a mutual fund, a segregated fund, and an Exchange-Traded Fund”; it adds to the abstract idea of mitigating risk for investors of financial assets whereby the financial asset is composed of one of a mutual fund, a segregated fund and an Exchange-Traded Fund without adding any additional elements that impose a meaningful limit on the 

Claim 3 dependent on claim 1, and claim 17 dependent on claim 15 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting “wherein the performance metric is a rate-of-return over a period of time”; it adds to the abstract idea of mitigating risk for investors of financial assets whereby the performance metric is defined as a rate-of return over a period of time without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, and claim 18 dependent on claim 15 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting, “wherein the risk groups are regulation-compliant”; it adds to the abstract idea of mitigating risk for investors of financial assets whereby the risk groups are chosen to be regulation-compliant without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1, and claim 19 dependent on claim 15 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting, “wherein the common graphical element is a colour”; it adds to the abstract idea of mitigating risk for investors of financial assets whereby the common graphical element is defined as a color without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1, and claim 20 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 6 and 20 recite “wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a chart with a plurality of rows, at least one column, and defining a plurality of cells, each of the at least one columns being representative of a respective time period, and each cell having a respective label indicative of one of one of the risk groups and the financial asset”.  These claims amounts to no more than the display of the plurality of risk groups 

Claim 7 dependent on claim 6, and claim 21 dependent on claim 20 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 7 and 21 recite, “wherein each risk group is colour-coded, wherein displaying the plurality of risk groups and the financial asset as ranked further comprises displaying a risk bar which sorts the colours according to the risk levels from lowest to highest”.  These claims amounts to no more than color coding each risk group in addition to displaying a risk bar that sorts the colors corresponding to the risk of the financial assets from lowest to highest, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 8 dependent on claim 7, and claim 22 dependent on claim 21 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 8 and 22 recite, “wherein displaying the plurality of risk groups and the financial CANDMS \129469469\126asset as ranked further comprises displaying an additional column defining a second plurality of cells, each of the second plurality of cells representative of an average”.  These claims amounts to no more than displaying an additional column defining a plurality of cells each of which representing an average, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by 

Claim 9 dependent on claim 7, and claim 23 dependent on claim 20 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 9 and 23 recite, “wherein displaying the plurality of risk groups and the financial asset as ranked further comprises overlaying a trend line connecting cells having the labels indicative of the financial asset”.  These claims amounts to no more than displaying a trend line connecting cells corresponding to the financial asset that is overlaid on the chart, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 10 dependent on claim 1, and claim 24 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 10 and 24 recite, “wherein displaying the plurality of risk groups and the financial asset further comprises hiding at least one of the plurality of risk groups”.  These claims amounts to no more than displaying of risk groups and financial assets further comprises hiding a least one of the plurality of risk groups, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 11 dependent on claim 1, and claim 25 dependent on claim 15 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting “further comprising changing a time period associated with the ranking”; it adds to the abstract idea of mitigating risk for investors of financial assets whereby the time period associated with the ranking can be changed without adding any additional elements that impose a meaningful limit on 

Claim 12 dependent on claim 1, and claim 26 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 12 and 26 recite, “subsequent to displaying the plurality of risk groups and the financial asset, receiving an input indicative of deselecting the risk groups; and displaying the financial asset as ranked with the common graphical element”.  These claims amounts to no more than after displaying the various risk groups and financial asset, receiving an input to deselect the risk groups and displaying the financial asset that is ranked with the common graphical element, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 13 dependent on claim 1, and claim 27 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 13 and 27 recite, “wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a plurality of interactive elements each associated with a respective one of the plurality of risk groups, the method further comprising, in response to detecting an interaction with one of the plurality of interactive elements, displaying a contextual menu”.  These claims amounts to no more than the display of the plurality of risk groups and the ranked financial asset that comprises displaying a plurality of interactive elements each associated with one of the plurality of risk groups and in addition displaying a contextual menu in response to detecting an interaction with one of the plurality of interactive elements, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 14 dependent on claim 13, and claim 28 dependent on claim 27 merely adds to the abstract idea of claims 1 and 15 respectively.  By reciting: 
“in response to detecting a supplementary interaction with one of the at least one supplementary interactive elements: 
inserting the supplementary financial asset in the ranking in accordance with the performance metric; 
assigning a supplementary common graphical element to the supplementary CANDMS \129469469\127financial asset based on the risk group to which the financial asset belongs;  
it adds to the abstract idea of mitigating risk for investors of financial assets whereby in response to detecting a supplementary interaction with one of the at least one supplementary elements; inserts the supplementary financial asset in the ranking in accordance with the performance metric; and assigns a supplementary common graphical element to the supplementary financial asset based on the risk group to which the financial asset belongs; without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2)  

Claim 14 dependent on claim 13, and claim 28 dependent on claim 27 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 14 and 28 recite “wherein displaying the contextual menu comprises displaying at least one supplementary interactive element, the method further comprising: 
in response to detecting a supplementary interaction with one of the at least one supplementary interactive elements: 
receiving a selection of a supplementary financial asset based on the supplementary interaction; and 
displaying the plurality of risk groups, the financial asset, and the supplementary financial asset as ranked with the common graphical element and the supplementary common graphical element wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a plurality of interactive elements each associated with a respective one of the plurality of risk groups, the method further 
These claims amounts to no more than receiving a selection of supplementary financial assets and displaying the contextual menu comprising displaying at least one supplementary interactive element, and in response to detecting a supplementary interaction with one of the at least one supplementary elements; and displays a plurality of risk groups, the financial asset, and the supplementary financial asset as ranked with the common graphical element and the supplementary common graphical element, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Independent Claim 30 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 30 recites a method of operating a financial tool.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “receiving an indication of a portfolio composed of a plurality of financial assets, each of the financial assets belonging to one of a plurality of risk groups defining a plurality of risk levels for financial assets, the portfolio being associated with an aggregate risk level based on the risk groups to which the plurality of financial assets belong”; “ranking the plurality of risk groups in accordance with a performance metric”; “assigning a graphical element to the portfolio that is representative of the aggregate risk level of the portfolio, the graphical element based on predetermined graphical elements associated with at least one of the risk groups“; and “inserting the portfolio in the ranking in accordance with the performance metric “; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites a risk mitigating tool for financial assets. (refer to MPEP 2106.04(a)(2)). Accordingly, this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO).
Claims 30 recites: “receiving an indication of a portfolio composed of a plurality of financial assets”; “displaying the plurality of risk groups and the financial asset“;; and “displaying the plurality of risk groups and the financial asset as ranked with the Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 30 recites: “receiving an indication of a portfolio composed of a plurality of financial assets”; “displaying the plurality of risk groups and the financial asset “; and “displaying the plurality of risk groups and the financial asset as ranked with the graphical element“ amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; transmitting data; selecting data; presenting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claim Rejections - 35 USC § 102 (a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-18, 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2008/0207333 A1) hereinafter “Johnson”.

Regarding claim 1, 15 and 29 Johnson teaches:
A method for operating a financial tool, the method comprising; 
A system for operating a financial tool, the system comprising: 
a processing unit; and (See at least [0125] via: “…In FIG. 21, access to the NML is provided by a network-enabled computer 2102…”) 
a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: (see at least [0009] via: “…there is provided a computer readable storage medium tangibly storing instructions for performing a competitive simulation based on a sport, the instructions being executable so as to cause a computer in a network environment to perform method steps…”)   
A financial tool comprising a processing unit configured for:  
receiving a selection of a financial asset, the financial asset belonging to one of a plurality of risk groups defining a plurality of risk levels for financial assets; (See at least [0062] via: “…portfolio may be created through a draft. When the "Auto Draft Team" option is selected, the team/portfolio may be selected automatically, without direct user controller…”; in addition see figure 6)       
ranking the plurality of risk groups in accordance with a performance metric; (See at least [0063] via: “…"Semi-automatic" drafting also may be setup such that, for example, at least some user preference information is entered before the draft. For example, a user may rank order all stocks or a large number of stocks…. In still another example, a user may program the NML to favor certain types of stocks above others when performing the automatic selection (e.g., favor large value stocks, growth stocks, high market capitalization stocks, technology stocks, particular industry stocks, etc.)…”) 
inserting the financial asset in the ranking in accordance with the performance metric; (See at least [0066] via: “…a user also may manually draft a team/portfolio. When the draft starts, the user may be able to select a stock by looking at the draft board….”; in addition see at least [0063] via: “…a user may rank order all stocks or a large number of stocks…”)  
assigning a common graphical element to the financial asset and the risk group to which the financial asset belongs; and (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary action labelled column entirely populated with “Buy” represents a common graphical element to the financial asset and risk groups) 
displaying the plurality of risk groups and the financial asset as ranked with the common graphical element. (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; in addition see at least [0071] via: “…Stocks also may be filtered by, for example, performance. For example, the "top stocks" based on the previous 6 weeks, 3 weeks, previous Friday close, previous day's close, etc., may be displayed.    examiner notes that in addition to the action labelled column entirely populated with “Buy” representing a common graphical element to the financial asset and risk groups the financial assets are ranked according to performance according to the column labelled 3W)  

Regarding claim 30 Johnson teaches:
A method for operating a financial tool, the method comprising: 
receiving an indication of a portfolio composed of a plurality of financial assets, each of the financial assets belonging to one of a plurality of risk groups defining a plurality of risk levels for financial assets, the portfolio being associated with an aggregate risk level based on the risk groups to which the plurality of financial assets belong; (See at least [0062] via: “…portfolio may be created through a draft. When the "Auto Draft Team" option is selected, the team/portfolio may be selected automatically, without direct user controller…”; in addition see figure 6) 
ranking the plurality of risk groups in accordance with a performance metric; (See at least [0063] via: “…"Semi-automatic" drafting also may be setup such that, for example, at least some user preference information is entered before the draft. For example, a user may rank order all stocks or a large number of stocks…. In still another example, a user may program the NML to favor certain types of stocks above others when performing the automatic selection (e.g., favor large value stocks, growth stocks, high market capitalization stocks, technology stocks, particular industry stocks, etc.)…”) 
inserting the portfolio in the ranking in accordance with the performance metric; (See at least [0066] via: “…a user also may manually draft a team/portfolio. When the draft starts, the user may be able to select a stock by looking at the draft board….”; in addition see at least [0063] via: “…a user may rank order all stocks or a large number of stocks…”) 
assigning a graphical element to the portfolio that is representative of the aggregate risk level of the portfolio, the graphical element based on predetermined graphical elements associated with at least one of the risk groups; and (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; examiner notes that the action labelled column entirely populated with “Buy” represents a common graphical element to the financial asset and risk groups) 
displaying the plurality of risk groups and the financial asset as ranked with the graphical element. (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; in addition see at least [0071] via: “…Stocks also may be filtered by, for example, performance. For example, the "top stocks" based on the previous 6 weeks, 3 weeks, previous Friday close, previous day's close, etc., may be displayed.    examiner notes that in addition to the action labelled column entirely populated with “Buy” representing a common graphical element to the financial asset and risk groups the financial assets are ranked according to performance according to the column labelled 3W)  

Regarding claims 2 and 16 Johnson teaches the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
wherein the financial asset is one of a mutual fund, a segregated fund, and an Exchange-Traded Fund. (See at least [0045] via: “…The exemplary embodiments described herein relate to systems and/or methods … in which users build stock portfolios…for example, the requirement to select a certain number of stocks from one or more particular exchanges (e.g., X stocks from NASDAQ, Y stocks from AMEX, etc.)”)  Examiner notes that a stock portfolio may refer to a mutual fund, segregated fund or Exchange traded fund. 

Regarding claims 3 and 17 Johnson teaches the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
wherein the performance metric is a rate-of-return over a period of time (See at least [0062] via: “…a user may have a …portfolio selected automatically during the draft based on a specific characteristic/metric of the portfolio. One specific characteristic may be the performance of the stock over an arbitrary time period (e.g., the stock's change in price over the last 3 weeks, etc.)….”). 

Regarding claims 4 and 18 Johnson teach the invention as claimed and detailed above with respect to claim 1 and claim 15 respectively. Johnson also teaches: 
wherein the risk groups are regulation-compliant. (See at least [0110] via: “….       a bench player may commit a technical foul (e.g., if it performs poorly, receives negative press, violates an SEC or other regulation or law, etc.)…”)

Regarding claims 10 and 24 Johnson teaches the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
wherein displaying the plurality of risk groups and the financial asset further comprises hiding at least one of the plurality of risk groups. (See at least [0070] via: “…Stocks may be filtered according to one or more categories. For example, stocks may be filtered to fill a particular sector by clicking a dropdown and selecting a "Filter" button, selecting a sector from a list.... FIG. 11 is an illustrative screen for filtering stocks by the sector to which they belong… By way of example and without limitation, stocks may be classified into some or all of the following sectors: Healthcare, Utilities, Industrial Goods, Consumer Goods, Services, Financial, Technology, Basic Materials…”)    

Regarding claims 11 and 25 Johnson teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
The method of claim 1, further comprising changing a time period associated with the ranking. (See at least [0008] via: “…The stock market related metrics … are compared over one or more predefined periods …:”; in addition see at least [0009] via: “…A stock market related metric is tracked for each … stock …..with the … scenario occurring over a predetermined time period…”) 

Regarding claims 12 and 26 Johnson teaches the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
subsequent to displaying the plurality of risk groups and the financial asset, receiving an input indicative of deselecting the risk groups; and (See at least [0070] via: “…Stocks may be filtered according to one or more categories. For example, stocks may be filtered to fill a particular sector by clicking a dropdown and selecting a "Filter" button, selecting a sector from a list.... FIG. 11 is an illustrative screen for filtering stocks by the sector to which they belong… By way of example and without limitation, stocks may be classified into some or all of the following sectors: Healthcare, Utilities, Industrial Goods, Consumer Goods, Services, Financial, Technology, Basic Materials…”) 
displaying the financial asset as ranked with the common graphical element. (See at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; in addition see at least [0071] via: “…Stocks also may be filtered by, for example, performance. For example, the "top stocks" based on the previous 6 weeks, 3 weeks, previous Friday close, previous day's close, etc., may be displayed.    examiner notes that in addition to the action labelled column entirely populated with “Buy” representing a common graphical element to the financial asset and risk groups the financial assets are ranked according to performance according to the column labelled 3W)   

Regarding claims 13 and 27 Johnson teaches the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson also teaches:
wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a plurality of interactive elements each associated with a respective one of the plurality of risk groups, the method further comprising, in response to detecting an interaction with one of the plurality of interactive elements, displaying a contextual menu. (See at least [0068] via: “…FIG. 10 is an illustrative screen for specifying the status of the stock… The status may be specified via a dropdown, selecting from a list 1000, which may include options for setting the particular stock as a sector stock, utility stock, or bench stock…”) Examiner notes that the contextual menu corresponds to the dropdown menu with the interactive element used to select from a list 1000 as shown in Fig 10

Regarding claims 14 and 28 Johnson teaches the invention as claimed and detailed above with respect to claims 1 and 13 & claims 15 and 27 respectively. Johnson also teaches
wherein displaying the contextual menu comprises displaying at least one supplementary interactive element, the method further comprising: (See at least [0068] via: “…FIG. 10 is an illustrative screen for specifying the status of the stock… The status may be specified via a dropdown, selecting from a list 1000, which may include options for setting the particular stock as a sector stock, utility stock, or bench stock…”) Examiner notes that the contextual menu corresponds to the dropdown menu with the interactive element used to select from a list 1000 as shown in Fig 10    
in response to detecting a supplementary interaction with one of the at least one supplementary interactive elements: 
receiving a selection of a supplementary financial asset based on the supplementary interaction; (See at least [0062] via: “…portfolio may be 
inserting the supplementary financial asset in the ranking in accordance with the performance metric; ; (See at least [0066] via: “…a user also may manually draft a team/portfolio. When the draft starts, the user may be able to select a stock by looking at the draft board….”; in addition see at least [0063] via: “…a user may rank order all stocks or a large number of stocks…”) 
assigning a supplementary common graphical element to the supplementary financial asset based on the risk group to which the financial asset belongs; and (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; examiner notes that the action labelled column entirely populated with “Buy” represents a common graphical element to the financial asset and risk groups) 
displaying the plurality of risk groups, the financial asset, and the supplementary financial asset as ranked with the common graphical element and the supplementary common graphical element. (see at least [0024] via: “…FIG. 9 is an illustrative screen for selecting stocks, in accordance with an exemplary embodiment..”; in addition see at least [0071] via: “…Stocks also may be filtered by, for example, performance. For example, the "top stocks" based on the previous 6 weeks, 3 weeks, previous Friday close, previous day's close, etc., may be displayed.    examiner notes that in addition to the action labelled column entirely populated with “Buy” representing a common graphical element to the financial asset and risk groups the financial assets are ranked according to performance according to the column labelled 3W. A supplementary common graphical element is populated under the “Watch” labelled column) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 5-7, 19-21 are rejected under 35 U.S.C. 103 as being un-patentable by Johnson in view of Novel Investor Annual Asset Class Returns (6-8-2017) hereinafter “Novel” 

Regarding claims 5 and 19 Johnson teaches the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson is silent regarding the following that is taught by Novel:
wherein the common graphical element is a colour.  (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset as ranked and with the corresponding common graphical element represented by a different color, ordered in each column with increasing annual returns from bottom to top. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel to incorporate the teachings of Novel because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching regarding method and system in which users build stock portfolios, with the performance of each stock portfolio being based on one or more stock metrics or performance, with a user’s portfolio formed or reformed based on certain predefined criteria could be modified to include Novel’s teaching regarding a 

Regarding claim 6 and claim 20 Johnson teaches the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Johnson is silent regarding the following that is taught by Novel:
wherein displaying the plurality of risk groups and the financial asset as ranked comprises displaying a chart with a plurality of rows, at least one column, and defining a plurality of cells, each of the at least one columns being representative of a respective time period, and each cell having a respective label indicative of one of one of the risk groups and the financial asset. (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset AA as ranked, with a plurality of rows, at least one column representing a yearly period and each cell labeled and indicative of one of the risk groups and the financial asset labelled.   

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel to incorporate the teachings of Novel because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching regarding method and system in which users build stock portfolios, with the performance of each stock portfolio being based on one or more stock metrics or performance, with a user’s portfolio formed or reformed based on certain predefined criteria could be modified to include Novel’s teaching regarding a chart for the display of an investment portfolio in conjunction with asset classes or differing risk levels whereby columns represent various time periods and rows represent asset classes, each labelled according to risk level in order to facilitate the identification of risk for the various asset classes and financial asset according to the degree of risk levels for each.


Regarding claims 7 and 21 Johnson teaches the invention as claimed and detailed above with respect to claims 1, while silent regarding claim 6 taught by Novel & claim 15 taught by Johnson while silent regarding claim 20 respectively. Novel also teaches:
wherein each risk group is colour-coded, wherein displaying the plurality of risk groups and the financial asset as ranked further comprises displaying a risk bar which sorts the colours according to the risk levels from lowest to highest. (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset as ranked and with the corresponding common graphical element ordered in each column with increasing returns from bottom to top, in addition to a risk bar labelled “Asset Class-Index” which assigns specific colors to each asset class as well as posting the risk level of each class.   

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel to incorporate the teachings of Novel because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching regarding method and system in which users build stock portfolios, with the performance of each stock portfolio being based on one or more stock metrics or performance, with a user’s portfolio formed or reformed based on certain predefined criteria could be modified to include Novel’s teaching regarding a chart for the display of an investment portfolio in conjunction with asset classes or differing risk levels with different colors corresponding to different risk levels and with a risk bar identifying the risk represented by each color in order to help the investor identify with ease the risk levels of the various asset classes and the financial asset.


Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being un-patentable by Johnson in view Novel and in further view of Barry Ritholtz Annual return by Asset Class (8-9-2016) hereinafter “Ritholtz”
 
Regarding claims 8 and 22 Johnson and Novel teach the invention as claimed and detailed above with respect to claim 1, 6 and 7 & claims 15, 20 and 21 respectively. However, Johnson and Novel are silent with respect to the following claim that is taught by Ritholtz:
wherein displaying the plurality of risk groups and the financial asset as ranked further comprises displaying an additional column defining a second plurality of cells, each of the second plurality of cells representative of an average.  (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset as ranked and with the corresponding 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel in further view of Ritholtz to incorporate the teachings of Ritholtz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Johnson’s teaching in view of Novel regarding method and system in which users build and view stock portfolios, with the performance of each stock portfolio being based on one or more stock metrics or performance, with a user’s portfolio formed or reformed based on certain predefined criteria could be modified to include Ritholtz’s teaching regarding a chart for the display of an investment portfolio in conjunction with asset classes or differing risk levels whereby columns represent various time periods and rows representing asset classes of various risk levels with an additional column summarizing average returns of the asset classes and financial asset over several years in order to better facilitate the understanding of the investor how on average did the various asset classes and financial asset perform over a range of years. 

Regarding claims 9 and 23 Johnson and Novel teach the invention as claimed and detailed above with respect to claim 1, 6 and 7 & claims 15, 20 and 21 respectively. However, Johnson and Novel are silent with respect to the following claim that is taught by Ritholtz:
wherein displaying the plurality of risk groups and the financial asset as ranked further comprises overlaying a trend line connecting cells having the labels indicative of the financial asset.  (See at least ranking asset classes via: “…..Asset Class Returns…”). Examiner notes that the chart displays the plurality of asset classes and the financial asset as ranked and with the corresponding common graphical element ordered in each column with increasing returns from bottom to top, in addition to a trend line connecting as an example the financial asset labelled “Asset Alloc”.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Johnson in view of Novel and further in view of Ritholtz to incorporate the teachings of Ritholtz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Boveja Namrata can be reached at 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PIERRE L MACCAGNO/Examiner, Art Unit 3696          

/EDWARD CHANG/Primary Examiner, Art Unit 3696